BOND, C. J.
Certiorari by the Circuit Court of Audrain County, directed to respondents, the Audrain County Board of Equalization, in their official capacity, requiring them either to have the original record and papers, or to certify to said court a true, full and complete copy of their record as made at their respective sessions, April 3rd, April 24th and May 15, 1916, together with a copy of the several demurrers or pleas in abatement to the jurisdiction of said alleged board, filed in said proceedings by appellants, Jeff D. and Guy McCune, on May 15, 1916, in order that the cir'cuit court might adjudicate upon the legality of such proceedings.
In their petition for said writ of certiorari, relators state that they are residents of Vandalia, Missouri; that the respondents compose the County Board of Equalization of Audrain County; that at a certain meeting o±‘ said board on April 3, 1916, the board raised the assessment of relators, and thereafter duly notified them that the board would meet on the fourth Monday in April, 1916, “to hear reason, if any be given, why such increase should not be made; ’ ’ that on April 24, 1916, said hearing was continued until . May 15th; that on May 12th, relators, with their áttorney, examined the record of said board, and thereupon each had prepared and thereafter filed, a demurrer to the jurisdiction of said board, on the ground that its action was illegal and void for not setting out the class and kind of property and the amount raised on *311each, as required hy law; that sometime between May 12th, the date on which they examined the record of the board, and May 15th, the date to which their hearing was continued, the record of said board dated April 3rd, “was altered, mutilated and changed by some one other than the Clerk of the County Court of Audrain. County. ”
At the trial the record of the board, which was introduced in evidence, showed that on April 3, 1916. the board met; that among other business transacted, the board raised the assessment of Guy McCune, Jeff McCune and of Guy and Jeff McCune as follows:
“Personal Raised. Jeff D. McCune — from $500 to $75,000 ($74,500 in money, notes and bonds; classes 5-6-7-8-9; $500 all other personal. Mayor and city assessor not voting).
“Jeff and Guy McCune — from $100 to $15,000 (Money, notes and bonds; classes 5-6-7-8-9. Mayor and city assessor not voting).
“Guy McCune — $650 to $4,000 ($3,350 money, notes and bonds. Classes 5-6-7-8-9, and $650 all other personal. Mayor and city assessor not voting).”
The following also appears in the records of the board of date Monday, April 24, 1916.
“County Board of Equalization met pursuant to adjournment with J. W. Beagles, C. C. Bledsoe, Judges of the ‘County Court, and T. J. Kelso, County Assessor, J. W. Dry, Ex-mayor of the City of Mexico and J. T. Marshall, Assessor of the City of Mexico, present and the following business was transacted, to-wit:
“Presiding Judge Alex Carter being absent Judge C. C. Bledsoe was elected to preside over the meeting by the board. Jeff D. McCune appears before the board and on his application and by order of the board the hearing of his protest on increase of assessment was continued to Monday, May 15, 1916.
‘ ‘ Guy McCune appears before the board and on his application, and by order of board the hearing of his protest on increase of his assessment was continued to Monday, May 15, 1916.
*312“Jeff and Guy McCnne appear before tbe board and on tbeir application and by order of board, the bearing of tbeir protest on increase of assessment was continued to Monday, May 15, 1916.
“All other items as shown on tbe meeting of board .on April 3, 1916, and not shown on minutes of this meeting, were ordered left as raised by board April 3rd. Tbe boar dadjourned to meet Monday, May tbe 15th, 1916.”
Tbe following also appears on tbe record of tbe board under date May 15, 1916:
“Eugene Pearson, an attorney, appears for Jeff D. McCune and for Guy McCune; and for Jeff D. and Guy McCune jointly, and filed motions for each of the above parties.
“Motion was made and carried that tbe motions as filed by Eugene Pearson for Jeff D. McCune, and for Guy McCune and Jeff D. and Guy McCune, jointly, be not made a matter of record.
“Evidence on tbe assessment of Jeff D. McCune was beard.
“Evidence on tbe assessment of Guy McCune was beard.
“Evidence on tbe assessment of Jeff D. and Guy McCune was beard.
“Motion made and carries that the assessment of Jeff D. and Guy McCune be $15,000 in money; notes and bonds (Classes 5-6-7-8 and 9) as raised April 3rd, 1916.
“Motion made and carries that tbe assessment of Jeff 'D. McCune be $74,500 in money, notes and bonds (Classes 5-6-7-8 anl 9) and $500 all other personal as raised April 3, 1916.
“Motion made and carries that tbe assessment of Guy McCune be placed at $7,732 in money, notes and bonds (classes 5-6-7-8 and 9) and $150 all other personal property.
“Motion made and carries that tbe assessment of Guy McCune be trebled as a penalty for giving a fraudulent list making bis assessment $23,646, $450 in *313class 4 and $23,196 in money, notes and bonds, classes 5-6-7-8 and 9.”
Tbe change of the record of the meeting of April 3, 1916, consisted in the addition thereto of the various classes of property • to which said increases were referable. As to these matters Eos Cauthorn testified that he was Clerk of the County Court; that the entries of April 3rd, April 24th and May 15, 1916, were all in his handwriting; that the writing on the margin (of which complaint is made) was added “after his [Mr. Pearson’s] visit on May 12th” and that he (Cauthorn) “wrote it there by order of the presiding member of the board of equalization . . . and it was read and approved at the last meeting.”
On cross-examination by Mr. Pearson, witness Cam thorn testified as follows:
“Q. What was the occasion of your making this change? A. I was ordered to do so by the county judge, Judge Bledsoe. . . .
“Q. What did the judges say when they came in your office? A. Well, Judge Carter said he didn’t approve that record as it was. Looked it over and said ‘I won’t approve that record as it is.’ ...
“Q. That was after May 12th when Mr. Pearson was there?. A. Yes, sir.
“Q. And before May 15th? A. Yes, sir. . . .
“Q. Didn’t you think it was a little strange he should come in there and order you to make the change in this proceeding? ... A. No, I don’t see why it should if his attention was called to it and he came and looked it over. I don’t see why it should be strange at all.
“Q. Does the board examine your record for the purpose of approval? A. Well, not often. Occasionally they look it -over, especially if they have anything special in their mind that they are not clear about they come and look it over.
“Q. And order you to change it? A. Yes, sir. I changed county records that way.”
*314The court found the issues for respondents and ordered and adjudged that relators take nothing by their writ and that the same be quashed, from which finding and judgment relators duly appealed.

oC“°n

I. Appellants complain that the record discloses that the board of equalization was illegally organized. The record shows beyond controversy that the persons acting as members of the board were those Poised out in the statute; that the board as so organized convened at the times prescribed by the statute and proceeded to discharge the duties imposed on the Board of Equalization of Au-drain County, Missouri. The certification of its records by the Clerk of the County Court recited them to be the proceedings of the Board of Equalization of Au-drain County, Missouri. This proceeding is one by certiorari to quash the proceedings of said board of said county and State, in so far as they increase the assessment of taxes against relators jointly and severally. It is not within the scope of the present proceeding to question the organization de jure of the Board of Equalization of Audrain County. We, therefore, put that contention aside.

1 '

II. It is however contended that the board of equalization failed to notify defendants of its action ■ increasing their assessments, and that such notice was jurisdictional. The answer to this is that the relators were notified and thereafter appeared at the meeting of the board on April 24th and upon their application the matters were continued until the meeting to be held on May 15th. This general appearance of relators vested the board with jurisdiction, even if there was any defect in the prior notice to them. [State ex rel. v. Baker, 170 Mo. l. c. 390 et cases cited.] At the subsequent meeting of May 15th, relators again appeared, and this time specially, and filed objections in writing to the orders of the board increasing their assessments. This appearance at the *315adjourned meeting of the board though in limited terms, could not in any way detract from the jurisdiction which the board acquired by virtue of the previous general appearance on April 24th. We hold, therefore, that there was no lack of jurisdiction on the part of the board to deal with the question of increasing the assessment of the property of relators, as shown by the face of its record.

Record!Hg

III. One of the points made in the written objection filed by relators at the board meeting of May 15th, 1916, was that the records of the board had been altered or changed so as to specify the respective property on account of which the increased assessments were made. The record abundantly shows that these amendments of the records of the board were made prior to its final adjournment by the direction of its presiding officer. The amendments did not change the amount of increase, but simply specified the class of property to which it was applicable. It was clearly within the right of this body to make its records speak the truth, whe,n, in so doing, no legal injury was inflicted. These amendments could not have prejudiced relators if they owned the property specified, which does not seem to be denied. [State ex rel. v. Buchanan Co. Board Equal., 103 Mo. 235; Henry Co. v. Salmon, 201 Mo. l. c. 151.] We hold, therefore, that they did not oust the jurisdiction of the Board. [State ex rel. v. Trust Co., 261 Mo. l. c. 455; R. S. 1909, sec. 11407; State ex rel. v. Timbrook, 240 Mo. 236.]

Assessment.

IY. It is also claimed on behalf of one of the relators that the board acted without jurisdiction in trebling his assessment. This contention cannot be sustained under the facts shown in this record. The action of the board in trebling the assessment in question was based upon a finding that the relator had given a false list. [R. S. 1909, sec. 11354; State ex rel. v. Baker, 170 Mo. l. c. 392; In re Sanford, 236 Mo. 686.]
*316Y. It affirmatively appears in the records of the hoard that it heard evidence as the basis of the increased assessments of relator’s property. Under the statute it had the right to increase the assessments of the property returned, or to assess that omitted, or to do both, if it had knowledge of facts justifying such action. [R. S. 1909, sec. 11407.] In the matters complained of it did not act of its own knowledge, but took proof. It was charged with the duty of assessing and equalizing the valuation of all the property within the county, and seems to have been actuated by that wholesome motive in making the orders complained of. We are unable to perceive from the records before us that the board has transcended its statutory power or has violated the law in the matter of assessing the property of relators. In reviewing its action we cannot go beyond the face of the record under the decisions of this State.
It necessarily follows that the writ of certiorari was properly quashed by the trial court and that' its judgment must be affirmed.
It is so ordered. Blair,. P. J., and Graves, J., concur.